Citation Nr: 0902163
Decision Date: 01/21/09	Archive Date: 03/12/09

DOCKET NO. 05-09 236                       DATE JAN 21 2009 

On appeal from the Department of Veterans Affairs Regional Office in Hartford, Connecticut 

THE ISSUE 

Entitlement to service connection for generalized bursitis. 

REPRESENTATION 

Appellant represented by: Connecticut Department of Veterans Affairs 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Emily Tamlyn, Associate Counsel 

INTRODUCTION 

The veteran served on active duty from January 1987 to March 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia. In that decision, the veteran was denied service connection (in pertinent part) for a right ankle disability, a right knee disability, and generalized bursitis. The veteran's case was transferred to the RO in Hartford, Connecticut after he moved. 

In September 2007, the veteran testified before the undersigned Veterans' Law Judge sitting at the RO in Hartford. A copy of the transcript is in the record. 

In November 2007, the Board remanded the case for further development. 

In February 2008, the RO granted service connection for a right knee disability (strain) with bursitis and a right ankle disability (sprain). The veteran's claim for generalized bursitis continued on appeal. The claim was also remanded for a statement of the case on the issue of an increased compensable evaluation for inguinal hernias. A statement of the case was issued in February 2008; the veteran did not file a substantive appeal and that matter is not before the Board. See 38 C.F.R. § 20.200 (2008) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 

REMAND 

In the November 2007 Board decision, the Board decided that the veteran should be afforded a VA examination to determine the etiology of any currently diagnosed 

- 2 - 

generalized bursitis. The Board requested the examiner to indicate whether the veteran currently had generalized bursitis and if so, whether there was a 50 percent probability or greater that any currently diagnosed generalized bursitis was related to his military service. The examiner was asked to reconcile any findings and opinion with a January 1988 service treatment record reflecting a diagnosis of "possible bursitis" and the separation examination report. 

The issue of generalized bursitis was not discussed in the veteran's January 2008 VA examination. The January 1988 service treatment record was also not discussed. Compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action: 

1. The claims file should be returned to the VA examiner, or if this examiner is unavailable, a new VA examiner to determine the etiology of any currently diagnosed generalized bursitis. If necessary, a new VA examination should be scheduled. 

2. The examiner should indicate whether the veteran currently has generalized bursitis. If so, the examiner is requested to provide an opinion as to whether there is a 50 percent probability or greater that any currently diagnosed generalized bursitis is related to his military service. The examiner is asked to reconcile any findings and opinion with a January 1988 service treatment record reflecting a diagnosis of "possible bursitis" and the separation examination report. 

All opinions expressed should be supported by complete rationale. 

- 3 - 

3. Upon completion of the foregoing, the RO should readjudicate the service connection claim for generalized bursitis. If any benefits are not granted, the veteran should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 51098,7112 (West Supp. 2008). 

THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2008). 

- 4 - 




